DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 2/9/2021 have been accepted. Claims 1-20 are still pending. Claims 1, 2, 6, 8-10, 14-16, and 18-20 are amended. Applicant’s amendments to the claims have overcome each and every 102 and 103 previously set forth in the Non-Final Office Action mailed 11/10/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US PGPub 2014/0025923) in view of Chan et al. (US PGPub 2015/0370428, hereafter referred to as Chan).
Regarding claim 1, Klein teaches a method comprising: associating, by at least one processing device, a virtual page with a first memory type (Fig. 3 and 4 and Paragraphs [0026] and [0028], show that each virtual page (defined by their identified virtual address) is associated with type of memory as seen from the TYPE column 52 in the page tables), generating a page table entry to map a virtual address of the virtual page to a physical address in a first memory device of the first memory type, and storing, using the page table entry, the virtual page at the physical address in the first memory device (Fig. 3 and 4 and Paragraphs [0026] and [0028], as stated previously, the type column indicates which device the physical address is on and is to be accessed for the requested data. Paragraph [0004], also further states the devices are used to store data), and transferring the virtual page from the first memory device to a second memory device of a second memory type (Paragraph [0035]-[0037], describe the method of performing a memory swap wherein an entry associated with one memory type can be changed to be associated with the other memory type. The data and entry are then swapped between the first and second memory type and the page table is updated to reflect the change). Klein does not teach monitoring a priority of an application that uses the virtual page, wherein the priority is based on data usage patterns by the application, determining that the priority of the application has changed; and in response to determining that the priority of the application has changed, transferring the virtual page from the first memory device to a second memory device of a second memory type.
Chan teaches monitoring a priority of an application that uses the virtual page, wherein the priority is based on data usage patterns by the application; determining that the priority of the application has changed; and in response to determining that the priority of the application has changed, transferring the virtual page from the first memory device to a second memory device (Paragraph [0043], states that usage patterns can be used to rank applications. These rankings are used to determine whether to offload or onload an application (move pages related to the application from one memory to another). Paragraphs [0045] and [0048] discuss the offloading and onloading of an application from network storage to a device. Paragraphs [0039] and [0041] discuss how the usage of an application can change and therefor its ranking (priority) will change with it. While there is no explicit recitation of virtual pages being associated with the application it is obvious that given the memories used and shown (Fig. 3 and 8 and Paragraphs [0096] and [0105]) that pages or their equivalents are used when storing the application data as that is how memories function). Since both Klein and Chan teach transferring data from one memory to another It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art according to known methods by modifying the teachings of Klein to take into account applications’ usage patterns when determining where to store particular data as taught in Chan to obtain the predictable result of monitoring a priority of an application that uses the virtual page, wherein the priority is based on data usage patterns by the application, determining that the priority of the application has changed; and in response to determining that the priority of the application has changed, transferring the virtual page from the first memory device to a second memory device of a second memory type.
Regarding claim 2, Klein and Chan teach all the limitations of claim 1. Klein further teaches updating the page table entry to map the virtual address of the virtual page to a physical address in the second memory device of the second memory type, wherein the virtual page is transferred from the first memory device to the second memory device using the updated page table entry (Paragraph [0035]-[0037], describe the method of performing a memory swap wherein an entry associated with one memory type can be changed to be associated with the other memory type. The data and entry are then swapped between the first and second memory type and the page table is updated to reflect the change). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Klein and Chan teach all the limitations of claim 1. Klein further teaches updating, based on monitoring, the page table entry to map the virtual address of the virtual page to a physical address in the second memory device (Paragraph [0035]-[0037], as stated in the rejection to claim 2, discusses the swapping of pages in one memory type to that of another memory type which involves determining the frequency of use of pages (monitoring an application)). Chan further teaches monitoring a priority of an application that uses pages (Paragraph [0043], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Klein and Chan teach all the limitations of claim 1. Klein further teaches associating, by the at least one processing device, the virtual page the second memory type, in response to associating the virtual page with the second memory type, updating mapping data in a translation lookaside buffer, wherein, the virtual page is transferred from the first memory device to the second memory device by a memory management unit based on accessing the updated mapping data in the translation lookaside buffer (Paragraph [0035]-[0037], as stated in the rejection to claim 2, this process applies to both entries in the TLB or in the XT table. It also states this is done by the memory management system (memory management unit)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Klein and Chan teach all the limitations of claim 1. Klein further teaches wherein the page table entry comprises data regarding a pattern of usage by one or more applications running on the at least one processing device (Fig. 3 and 4 and Paragraph [0026]-[0027], show the LRU column which indicates which entries are used the least and most). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 13, Klein and Chan teach all the limitations of claim 12. Klein further teaches wherein the data regarding the pattern of usage is at least one of a frequency of use or a time of last use (Fig. 3 and 4 and Paragraph [0026]-[0027], as stated in the rejection of claim 12). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 14, claim 14 is the system claim associated with claim 1. Since Klein and Chan teach all the limitations of claim 1 and Klein further teaches a first memory device; a page table storing page table entries that map virtual (Fig. 1 and 2 and Paragraph [0028]), they also teaches all the limitations of claim 14; therefore the rejection to claim 1 also applies to claim 14.
Regarding claim 15, Klein and Chan teach all the limitations of claim 14. Klein further teaches wherein the at least one processing device uses main memory having data stored on the memory devices, and wherein an association of the virtual page to the first memory type is determined in response to a request by the application for an allocation of the main memory (Paragraph [0004]-[0006] and [0032], shows the use of main memory by the system. Paragraph [0005], [0018], [0022]-[0023], and [0035], show that memory can be allocated to different programs meaning that requests for allocations would have to be made). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 17, Klein and Chan teach all the limitations of claim 14. Klein further teaches wherein the instructions are further configured to instruct the at least one processing device to store, using the page table entry, the virtual page at the first physical address in the first memory device (Paragraph [0022]-[0023] and [0026], the page tables are used to identify where virtual pages are stored in physical memory which can be at the first address in the first memory device)
Regarding claim 18, Klein and Chan teach all the limitations of claim 14. Klein further teaches a memory management unit and a translation lookaside buffer (Fig. 2 and Paragraphs [0022]-[0023], show the memory management system which includes a TLB), wherein the instructions are further configured to instruct the at least one processing device to: update mapping data in the translation lookaside buffer based on a change in memory type associated with the virtual page from the first memory type to a second memory type, wherein, the virtual page is transferred from the first memory device to the second memory device by a memory management unit based on accessing the updated mapping data in the translation lookaside buffer (Paragraph [0035]-[0037], as stated in the rejection to claim 2, this process applies to both entries in the TLB or in the XT table). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 20, claim 20 is the computer readable medium claim associated with claim 1. Since Klein and Chan teach all the limitations of claim 1, they also teaches all the limitations of claim 20; therefore the rejection to claim 1 also applies to claim 20.

Claim 3, 6, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Chan in further view of Nakajima et al. (US PGPub 2014/0089585, hereafter referred to as Nakajima).
Regarding claim 3, Klein and Chan teach all the limitations of claim 1. Klein further teaches generating the page table entry is performed associating the virtual (Paragraph [0026], states that entries in the TLB can be associated with a particular memory type meaning when they are generated that association is made. Klein does not state specifics with the initialization process (mainly it is concerned with looking up entries and updating them) of a particular entry, but the association is part of the entry meaning it does have to be made). Klein and Chan do not teach wherein an operating system runs on the at least one processing device, and generating the page table entry is performed by the operating system.
Nakajima teaches wherein an operating system runs on the at least one processing device, and generating the page table entry is performed by the operating system in response to associating the virtual page with the first memory type (Paragraph [0044], shows the existence of the host OS as well as applications that can require memory allocations. Paragraph [0041] and [0056], states that the host OS can update/change the mapping tables and specifically can be done once the host OS determines which memory (local or remote) to allocate)
Regarding claim 6, Klein and Chan teach all the limitations of claim 1. Klein further teaches managing physical locations for virtual pages stored in memory devices, wherein the memory devices include the first memory device and the second memory device (Fig. 1 and 2 and Paragraphs [0028], show the memory management system that manages memory of multiple devices as well as a column in the address table entries that specify the type of device associated with the entry), and wherein a power or performance characteristic of the first memory device is less than a corresponding power or performance characteristic of the second memory device (Paragraphs [0019]-[0020], describe the first and second memory devices as being volatile memory, such as DRAM and non-volatile memory such as FLASH. One of ordinary skill in the art would recognize that out of these memories listed there are those with better power and performance characteristics than others. Paragraph [0028], lists some characteristics of the type of devices such as operating speed and relative speed in relation to other devices). Klein and Chan do not teach where it is the operating system of a computing device that is doing the managing. 
Nakajima teaches managing, by an operating system of a ACTIVE 45363578v35__ 49 __Patent ApplicationAttorney Docket No. 120426-324400/US computing device, physical locations for virtual pages stored in memory devices (Paragraph [0041] and [0056], shows that the host OS manages the mapping tables and memory allocation). Since both Klein/Chan and Nakajima teach the use of mapping tables and different memory types it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the entity that is managing the memory of Klein and Chan for that of 
Regarding claim 7, Klein, Chan, and Nakajima teach all the limitations of claim 6. Klein further teaches wherein the first memory type is dynamic random access memory, and the second memory type is non-volatile random access memory or flash memory (Paragraphs [0019]-[0020], as stated in the rejection to claim 6 two of the memory options given are DRAM and FLASH memory). The combination of and reason for combining are the same as those given in claim 6.
Regarding claim 16, Klein and Chan teach all the limitations of claim 1. Klein further teaches determining that the first memory device corresponds to the first memory type (Paragraph [0035]-[0037], as stated in the rejection to claim 1, since a data is being related to memory of particular types it is obvious that the types of memory are being determined when identified). Klein and Chan do not teach wherein the instructions are further configured to instruct the at least one processing device to: store metadata that associates address ranges in main memory to physical ACTIVE 45363578v35__ 51 __Patent ApplicationAttorney Docket No. 120426-324400/US addresses in the memory devices, wherein determining that the first memory device corresponds to the first memory type is based on the stored metadata.
Nakajima teaches wherein the instructions are further configured to instruct the at least one processing device to: store metadata that associates address ranges in main memory to physical ACTIVE 45363578v35__ 51 __Patent ApplicationAttorney Docket No. 120426-324400/US addresses in the memory devices, wherein determining that the first memory device corresponds to the first memory (Paragraph [0056], states that the host requires memory binding with requests for location ranges of the DRAM or FLASH. This means that metadata will exist that will indicate which address ranges of a particular memory are bound to a particular requesting entity and when an access requests comes in for a particular address within one of the ranges it will be directed to the memory device specified by the binding). Since both Klein/Chan and Nakajima teach the use of mapping tables and different memory types it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Klein and Chan to also include metadata regarding address ranges of the memory devices and use that to determine where to store the data as taught in Nakajima to obtain the predictable result of wherein the instructions are further configured to instruct the at least one processing device to: store metadata that associates address ranges in main memory to physical ACTIVE 45363578v35__ 51 __Patent ApplicationAttorney Docket No. 120426-324400/US addresses in the memory devices, wherein determining that the first memory device corresponds to the first memory type is based on the stored metadata.

Claim 4, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Chan in further view of Olderdissen (US PGPub 2019/0370043).
Regarding claim 4, Klein and Chan teach all the limitations of claim 1. Klein and Chan do not teach wherein associating the virtual page with the first memory type 
Olderdissen teaches wherein associating the virtual page with the first memory type is performed in response to a request received by an operating system from an application (Abstract, states that a request for an allocation of a first memory type or a second memory type can be made. Paragraph [0002] and [0066], describe a use of page tables to map memory addresses). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klein and Chan to have an application request the memory of a particular type as taught in Olderdissen so as to avoid suboptimal apportioning of memory and storage resources (Olderdissen, paragraph [0006]).
Regarding claim 5, Klein, Chan, and Olderdissen teach all the limitations of claim 4. Olderdissen further teaches wherein the first memory type is provided with the request from the application (Abstract, as stated in the rejection to claim 4, a request for an allocation of a particular memory type can be sent meaning that the memory type would have to be included in the request). The combination of and reason for combining are the same as those given in claim 4.
Regarding claim 19, Klein and Chan teach all the limitations of claim 1. Klein and Chan do not teach wherein the virtual page is transferred from the first memory device to the second memory device further in response to a request by the an application.
(Abstract, states that a request for an allocation of a first memory type or a second memory type can be made). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Klein and Chan to have an application request the memory of a particular type as taught in Olderdissen so as to avoid suboptimal apportioning of memory and storage resources (Olderdissen, paragraph [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klein and Chan in further view of Matas (US PGPub 2012/0054425).
Regarding claim 9, Klein and Chan teach all the limitations of claim 1. Klein further teaches in response to selecting the second memory type, updating the page table entry to map the virtual address of the virtual page to a physical address in the second memory device (Paragraph [0035]-[0037], as stated in the rejection to claim 1). Klein and Chan do not teach determining a context of operation associated with the at least one processing device and selecting, based on the determined context, the second memory type.
Matas teaches determining a context of operation associated with the at least one processing device and selecting, based on the determined context, a memory type (Paragraph [0032], states that a context identifier can be received and used to determine a memory type for a request). Since Klein and Matas teach assigning different memory types it would have been obvious to one  selecting, based on the determined context, a second memory type.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klein and Chan in view of Abou-Emara et al. (US PGPub 2004/0261078, hereafter referred to as Abou).
Regarding claim 11, Klein and Chan teach all the limitations of claim 1. Klein does not teach wherein processes are executing on the at least one processing device, and the page table entry comprises a process identifier for a first process that uses the virtual page.
Abou teaches wherein processes are executing on the at least one processing device, and the page table entry comprises a process identifier for a first process that uses the virtual page (Fig. 7 and Paragraph [0046], states that the virtual address will have a bit used to store a thread identifier meaning that there are processes (threads) operating on the device (stated in the Abstract) and that the page table entry which includes an identifier of those processes). Since both Klein/Chan and Abou teach the use of virtual addresses and page tables it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Klein and  and the page table entry comprises a process identifier for a first process that uses the virtual page (as this only identifies which process the entry belongs to and has no effect on the rest of the method).
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “monitoring a priority of an application that uses the virtual page, wherein the priority is based on data usage patterns by the application, determining that the priority of the application has changed; and in response to determining that the priority of the application has changed, transferring the virtual page from the first memory device to a second memory device of a second memory type” to overcome the prior rejections set forth in the Non-Final Rejection mailed 11/10/2020. To address this, new reference Chan has been incorporated into the rejections to teach the amended limitations.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132